Citation Nr: 0828579	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-17 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome on a direct basis and as secondary to the service-
connected status post excision of the ganglion cyst of the 
left wrist.   

2.  Entitlement to service connection for a left shoulder 
disability on a direct basis and as secondary to the service-
connected status post right distal clavicle resection. 

3.  Entitlement to service connection for a left knee 
disability on a direct basis and as secondary to the service-
connected patellofemoral pain syndrome of the right knee.   

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a residual 
disability due to a renal calculi. 

5.  Entitlement to an increased rating for status post right 
distal clavicle resection currently rated as 30 percent 
disabling. 

6.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the right knee currently rated as zero 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1987 to 
October 1996.  He has subsequent service in the Reserves.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to an increased rating for the 
service-connected right knee disability, status post excision 
of the ganglion cyst of the left wrist, and status post 
laceration of the left hand.  Service connection for carpal 
tunnel syndrome of the left wrist, carpal tunnel syndrome of 
the right wrist, residuals of an umbilical hernia, a left 
shoulder disability, and a left knee disability was denied.  
The RO determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
residual disability due to a renal calculi.  Finally, the RO 
assigned a 30 percent rating to the status post right distal 
clavicle resection, effective from October 22, 2004.  

The veteran perfected a timely appeal only for the issues of 
entitlement to increased ratings for the service-connected 
right knee disability and status post right distal clavicle 
resection; entitlement to service connection for carpal 
tunnel syndrome of the left wrist, a left shoulder 
disability, and a left knee disability; and whether new and 
material evidence had been received to reopen the claim for 
service connection for a residual disability due to a renal 
calculi.  See 38 C.F.R. § 20.200 (West 2002).  

The veteran filed a notice of disagreement for the issue of 
entitlement to service connection for an umbilical hernia and 
a statement of the case was issued.  In an August 2005 rating 
decision, the RO granted service connection for an umbilical 
hernia and assigned a noncompensable rating from October 22, 
2004.  As that award constitutes a complete grant of the 
benefits sought by the veteran, such claim is satisfied and 
is not for appellate consideration at this time.
 
   
FINDINGS OF FACT

1.  There is no competent evidence of current carpal tunnel 
syndrome of the left hand.  

2.  There is no competent evidence of a current left shoulder 
disability.  

3.  There is no competent evidence of a current left knee 
disability.  

4.  In an unappealed April 1999 rating decision, the RO 
denied entitlement to service connection for a residual 
disability due to renal calculi.   

5.  The evidence added to the record since the April 1999 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a residual disability due to renal 
calculi.  

6.  The veteran is right-hand dominant; therefore, his right 
shoulder is his major upper extremity.

7.  The service-connected status post right distal clavicle 
resection is principally manifested by complaints of pain, 
tenderness, weakness, stiffness, and flare-ups caused by 
overhead reaching with objective evidence of flexion from 90 
to 100 degrees, abduction from 90 to 110 degrees, internal 
rotation from 30 to 70 degrees, and external rotation to 30 
degrees; acromioclavicular joint tenderness; mild crepitus; 
tenderness in the right bicepital groove; and x-ray evidence 
of a resected distal end of the right clavicle.  

8.  There is no evidence of limitation of motion of the right 
arm to 25 degrees from the side; impairment of the right 
humerus including fibrous union, nonunion, or loss of head; 
or ankylosis of the scapulohumeral articulation.  

9.  The service-connected patellofemoral pain syndrome of the 
right knee is principally manifested by complaints of pain 
and popping with objective findings of full range of 
extension, limitation of flexion from 120 to 130 degrees, 
crepitus, without x-ray evidence of degenerative joint 
disease or arthritis or objective evidence of instability.     


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the left hand was not incurred 
in or aggravated by military service, may not be so presumed, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).  

2.  A left shoulder disability was not incurred in or 
aggravated by military service, and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).  

3.  A left knee disability was not incurred in or aggravated 
by military service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).  

4.  Evidence added to the record since the final April 1999 
rating decision is new but not material; thus, the claim of 
entitlement to service connection for a residual disability 
due to renal calculi is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  The criteria for a disability evaluation in excess of 30 
percent for status post right distal clavicle resection have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5202, 5203 
(2007). 

6.  The criteria for a disability evaluation in excess of 
zero percent for the service-connected patellofemoral pain 
syndrome of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994) , the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result." 

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations." 
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Initially, the Board notes that because the provisions of 
38 C.F.R. § 3.310 changed during the pendency of the 
veteran's appeal, the question arises as to which set of 
regulations applies.  In Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991), it was held that when the governing law 
or regulations change during an appeal, the most favorable 
version will be applied.  However, the Federal Circuit 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

In the present case, the current version of 38 C.F.R. § 3.310 
provides that a baseline level of pre-existing disability 
must be established before aggravation will be conceded and 
that there must be an increase demonstrated from the 
previously established baseline.  This new regulation is less 
favorable to the veteran than the prior version of 38 C.F.R. 
§ 3.310, which had not been interpreted as requiring that a 
specific baseline be found.  In any event, as discussed 
below, the evidence does not demonstrate aggravation under 
either version of 38 C.F.R. § 3.310.

Service connection for carpal tunnel syndrome on the left

The veteran asserts that he incurred carpal tunnel syndrome 
of the left hand as a result of the service-connected status 
post excision of the ganglion cyst of the left wrist.  The 
Board notes that service connection for status post excision 
of a ganglion cyst of the left wrist was granted in an April 
1999 rating decision and a noncompensable rating was assigned 
from October 13, 1998.  

Service treatment records show that upon enlistment 
examination in November 1986, examination of the upper 
extremities and neurologic system was normal.  Such records 
show treatment for a ganglion cyst on the left wrist in 1989 
and June 1992.  A September 1992 examination report indicates 
that examination of the upper extremities and neurological 
system was normal.  The service treatment records do not show 
any complaints, treatment, or diagnosis of carpal tunnel 
syndrome of the left upper extremity.  The veteran separated 
from active duty in October 1996.  A September 2002 Reserves 
examination report indicates that examination of the upper 
extremities and neurologic system was normal.  

There is no competent evidence of a current diagnosis of 
carpal tunnel syndrome on the left.  The medical evidence of 
record including the VA examination reports dated in March 
2005 and February 2006 do not reflect a diagnosis of carpal 
tunnel syndrome on the left.  The March 2005 VA examination 
report indicates that the left wrist was examined.  Carpal 
tunnel syndrome was not detected.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability. "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds no 
proof of a current diagnosis of carpal tunnel syndrome.  
Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

The veteran's own implied assertions that he has current 
carpal tunnel syndrome due the ganglion cyst of the left 
wrist are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his symptoms or an injury in 
service, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The veteran has not submitted any 
medical evidence which supports his contentions.

Since there is no evidence of current carpal tunnel syndrome 
on the left, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied. 

Service connection for a left shoulder disability secondary 
to the service-connected right distal clavicle resection

The veteran asserts that he incurred a left shoulder 
disability as a result of the service-connected right 
shoulder disability.  The Board notes that service connection 
for status post right distal clavicle resection (dominant) 
was granted in an April 1999 rating decision and a 
noncompensable rating was assigned from October 13, 1998.  In 
a May 2005 rating decision, a 30 percent rating was assigned 
to the right shoulder disability from October 22, 2004.  

Service treatment records show that upon enlistment 
examination in November 1986, examination of the upper 
extremities was normal.  The service treatment records 
indicate that in June 1992, the veteran had complaints of 
crepitus of the left shoulder with pull-ups.  The assessment 
was crepitation of the left shoulder with no pain or 
decreased strength.  A September 1992 examination report 
indicates that examination of the upper extremities was 
normal.  An October 1995 report of medical history indicates 
that the veteran reported having swollen and painful joints, 
bone, joint or other deformity, and a painful or trick 
shoulder.  The report noted that the veteran had a history of 
a distal right shoulder and he was post operative rotator 
cuff repair in March 1995.  There is no indication in the 
report of a left shoulder disability.  The veteran separated 
from active duty in October 1996.  A September 2002 Reserves 
examination report indicates that examination of the upper 
extremities was normal.  

There is no competent evidence of a current diagnosis of a 
left shoulder disability.  In so finding, the Board 
acknowledges an October 2004 VA clinical record showing 
tenderness over the long head of the biceps.  The rest of the 
examination was unremarkable.   A December 2004 VA treatment 
record indicates that the veteran had bilateral bicep 
tendonitis.  However, an April 2005 VA treatment record 
indicates that the veteran's left shoulder symptoms had 
resolved.  

The more recent medical evidence of record including the VA 
examination reports dated in March 2005 and February 2006 
establish that the left shoulder is normal.  The March 2005 
VA examination report did not diagnose and left shoulder 
disability and x-rays were normal at that time.  The February 
2006 VA examination report notes that examination of the left 
shoulder was normal.  X-rays were again normal.  The examiner 
opined that the left shoulder examination was normal and it 
was less likely than not that the left shoulder disability, 
if any, was secondary to the right shoulder disability.  

The February 2006 VA examination report notes that the 
veteran had some pain in the left shoulder when the veteran 
had right shoulder pain.  The Court has held that a symptom, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the symptoms of 
pain and limited motion can be attributed, there is no basis 
to find a left shoulder disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001). 

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability. "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds no 
proof of a current diagnosis of a left shoulder disability.  
Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

The veteran's own implied assertions that he has a current 
left shoulder disability due to the right shoulder disability 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  See Espiritu, supra.  The veteran has not 
submitted any medical evidence which supports his 
contentions, and as noted above, there is probative evidence 
which establishes that the left shoulder is normal.  

Since there is no evidence of a left shoulder disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Service connection for a left knee disability secondary to 
the service-connected right knee disability 

The veteran asserts that he incurred a left knee disability 
as a result of the service-connected right knee disability.  
The Board notes that service connection for patellofemoral 
pain syndrome of the right knee was granted in an April 1999 
rating decision and a zero percent rating was assigned from 
October 13, 1998.    

Service treatment records show that upon enlistment 
examination in November 1986, examination of the lower 
extremities was normal.  A September 1992 examination report 
indicates that examination of the lower extremities was 
normal.  The service treatment records show that in November 
1992, the veteran reported having bilateral knee pain.  
Physical examination revealed positive mild crepitus.  There 
was full range of motion, no abnormalities, and no tenderness 
on palpation.  The assessment was patellofemoral pain 
syndrome to bilateral knees.  An October 1995 report of 
medical history indicates that the veteran reported having 
swollen and painful joints and a bone, joint or other 
deformity.  The report noted that the veteran had a history 
of knee problems, patellar tendonitis, resolved, and 
objective examination at that time revealed no abnormalities.  
The veteran separated from active duty in October 1996.  A 
September 2002 Reserves examination report indicates that 
examination of the lower extremities was normal.  

There is no competent evidence of a current diagnosis of a 
left knee disability.  The VA examination reports dated in 
March 2005 and February 2006 establish that the left knee is 
normal.  The March 2005 VA examination report contains no 
left knee diagnosis and indicates that x-rays were normal.  
Range of motion was zero degrees extension to 138 degrees 
flexion.  There was positive crepitus.  There was no 
instability of the left knee.  There was no pain on motion.  
The February 2006 VA examination report indicates that 
examination of the left knee was normal.  The veteran 
reported having no difficulty of the left knee.  Range of 
motion was zero degrees on extension to 120 degrees on 
flexion; there was no pain with motion.  There was no joint 
line tenderness, effusion, or instability of the left knee.  
X-ray examination of the left knee revealed no fractures or 
dislocations and the joint space was maintained.  The 
examiner opined that the left knee examination was normal and 
it was less likely than not that the left knee disability, if 
any, was secondary to the right knee disability.  

The VA examinations detected some limitation of motion of the 
left knee and crepitus.  The Court has held that a symptom, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the symptoms of 
pain and limited motion can be attributed, there is no basis 
to find a left knee disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), dismissed in part and vacated in part on 
other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001). 

The Board finds no proof of a current diagnosis of a left 
knee disability.  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (holding that service connection 
requires a showing of current disability); see also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past).

The veteran's own implied assertions that he has a current 
left knee disability due to the right knee disability are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Espiritu, supra.  The veteran has not 
submitted any medical evidence which supports his 
contentions, and as noted above, there is probative evidence 
which establishes that the left knee is normal.  

Since there is no evidence of a left knee disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

II.  New and Material Evidence

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In an April 1999 rating decision, the RO denied the claim for 
entitlement to service connection for a renal calculi on the 
basis that there was no evidence of a current disability.  
The veteran was notified of this decision in May 1999.  He 
filed a notice of disagreement in May 1999.  A statement of 
the case was issued in June 1999.  The veteran did not file a 
substantive appeal and a timely appeal was not perfected.  
See 38 C.F.R. § 20.200.  Therefore, the decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the April 1999 rating 
decision consisted of the veteran's service treatment records 
and VA treatment records dated in 1998.     

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In October 2004, the veteran filed a claim to reopen.  The 
evidence submitted since the April 1999 rating decision 
consists of VA treatment records dated from April 2003 to 
April 2005; private medical records from Dr. M. dated in 
2003; private medical records from L.R. Medical Center dated 
in 2003; VA examination reports dated in March 2005 and 
February 2006; a May 2003 incident report; and service 
treatment records from the reserves dated in October 2004 and 
December 2004.        

This evidence while new, is not material.  This medical 
evidence does not establish a diagnosis of a residual 
disability due to a renal calculi in service.  This evidence 
does not address the in-service treatment for a renal calculi 
or establish that the veteran has any residual disability due 
to the in-service treatment.  This evidence addresses 
treatment for other unrelated disabilities such as an 
umbilical hernia, right shoulder disability, and right knee 
disability.  This evidence does not raise a reasonable 
possibility of substantiating the claim because this evidence 
is not relevant to the in-service treatment of a renal 
calculi and does not establish a diagnosis of a residual 
disability.  This evidence does not raise any possibility of 
substantiating the claim.  Therefore, this evidence is not 
material.  

In conclusion, the Board finds that the evidence received 
since the April 1999 rating decision is not new and material, 
and the claim is not reopened.

III.  Increased Ratings

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

Rating Shoulder Disabilities

Under Diagnostic Code 5201, limitation of motion of the arm, 
a 20 percent rating is assigned when there is limitation of 
motion of the major arm at shoulder level.  A 30 percent 
rating is warranted when there is limitation of motion of the 
major arm midway between the side and shoulder level.  A 40 
percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
major extremity caused by malunion resulting in moderate 
deformity, or for recurrent dislocation of the scapulohumeral 
joint with infrequent episodes of dislocation at the 
scapulohumeral joint and guarding of movement at the shoulder 
level.  A 30 percent evaluation is warranted for impairment 
of the major extremity caused by malunion resulting in marked 
deformity or for recurrent dislocation of the scapulohumeral 
joint with frequent episodes of dislocation and guarding of 
all arm movements.  A 50 percent evaluation is assigned where 
there is fibrous union, a 60 percent evaluation is warranted 
for nonunion or a false flail joint, and an 80 percent 
evaluation is warranted for loss of the humeral head (a flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007). 

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2007).

Rating Knee Disabilities

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Increased rating for status post right distal clavicle 
resection

At the outset, the Board notes that the right arm is the 
veteran's dominant upper extremity.

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 30 percent for the 
service-connected status post right distal clavicle 
resection.  

A higher rating is not warranted under Diagnostic Code 5201, 
limitation of motion of the arm.  The VA examination reports 
dated in March 2005 and March 2006 show that right shoulder 
flexion ranged from 90 degrees to 100 degrees.  Right 
shoulder abduction ranged from 90 degrees to 110 degrees.  
The March 2005 VA examination report indicates that the 
veteran had pain with the onset of motion and repetitive 
motion caused an increase in pain.  There is no indication 
that the increased pain limits the motion to 25 degrees from 
the side.  The February 2006 VA examination report indicates 
that the veteran had mild pain with abduction.  The veteran 
reported that he did not have increased limitation with flare 
ups.  

VA treatment records dated from April 2003 to April 2005 
indicate that the veteran was treated for right shoulder pain 
and underwent occupational therapy.  The VA treatment records 
show that the veteran had flexion and abduction of the right 
arm ranging from 90 degrees to full motion.  An April 2003 VA 
treatment record notes that the veteran had mild to moderate 
pain.  A July 2003 VA treatment record indicates that the 
veteran had limited functional use of the right arm.  An 
August 2003 VA treatment record noted that the veteran had 
full range of motion with pain at 90 degrees.  A December 
2004 VA treatment record indicates that the veteran was 
advised to limit overhead activity.  The examiner noted that 
the pain and decreased function of the right shoulder was 
unlikely to change and operative intervention was unlikely to 
improve the veteran's ability to do his job.  The examiner 
indicated that the veteran's limitations were permanent.  An 
April 2005 VA treatment record indicates that the veteran had 
range of motion within full limits with pain overhead.  This 
evidence shows that the veteran's right shoulder disability 
is properly rated at 30 percent under Diagnostic Code 5201 
since the disability causes functional loss and pain at 90 
degrees.  

A disability evaluation in excess of 30 percent is not 
warranted for the right shoulder disability under Diagnostic 
Code 5201, because the veteran is able to move the right arm 
beyond 25 degrees from the side.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 may provide a basis for an increased 
evaluation for service-connected right shoulder disability.  
As noted above, there is no evidence of increased limitation 
of flexion or abduction of the right arm due to pain, pain on 
use, weakness, or fatigability.  When pain with motion is 
considered, the veteran was able to flex his right arm to 90 
to 100 degrees to full motion and abduct his right arm to 90 
to 110 degrees to full motion, well beyond 25 degrees from 
the side.  While the March 2005 VA examination report 
indicates that the veteran had increased pain, fatigue, 
weakness, and lack of endurance with repetitive motion, the 
February 2006 VA examination report indicates that the 
veteran reported having no increased limitations with flare-
ups and no incoordination, excess fatigability, or weakened 
movement.  There is no clinical evidence of further 
limitation due to functional factors.  The disability causes 
functional loss and pain at 90 degrees and the current 30 
percent rating contemplates this functional loss.  The Board 
finds that the evidence of record establishes that the 
veteran's right shoulder disability does not cause additional 
functional impairment due to pain on use, weakness, or 
fatigability so as to warrant the assignment of an additional 
disability rating under the provisions of 38 C.F.R. §§ 4.40 
and 4.45. 

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  The March 2005 and February 2006 
VA examination reports indicate that the veteran was able to 
move the right arm and shoulder.  Ankylosis was not present.  
There is no evidence that the scapula and humerus move as one 
piece.  Thus, Diagnostic Code 5200 is not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007).  

Impairment of the humerus has not been demonstrated.  The VA 
x-ray examination reports note impairment to the distal end 
of the right clavicle.  A March 2004 Magnetic Resonance 
Imaging indicates that the cuff was intact and there was a 
spur at the distal clavicle impinging on the rotator cuff.  
Thus, Diagnostic Code 5202 is not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).  

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula, a 20 percent rating is the highest schedular rating 
possible.  See 38 C.F.R. § 4.71, Diagnostic Code 5203 (2004).  

In summary, a disability evaluation in excess of 30 percent 
for the service-connected status post right distal clavicle 
resection is not warranted for the reasons and bases 
described above.  The preponderance of the evidence is 
against the claim for an increased rating, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim for an increased rating, the benefit of the doubt 
doctrine is not for application with regard to this claim.  
Gilbert, 1 Vet. App. 49.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

In the instant case, the RO considered the applicability of § 
3.321 in the statement of the case.  However, the Board finds 
that the evidence of record does not show marked interference 
with employment or frequent periods of hospitalization due to 
the right shoulder disability.  The veteran has reported 
interference with employment, but the Board finds that there 
is no evidence of marked interference.  

The evidence of record shows that the veteran is currently 
employed.  The March 2005 VA examination report notes that 
the veteran reported that the right shoulder disability 
interfered with his occupation because he was limited in 
overhead reaching.  However, The February 2006 VA examination 
report notes that the veteran reported that he switched jobs 
and did little overhead work.  It appears from the VA 
treatment records that surgery was recommended but the 
veteran declined to undergo surgery at that time.  The Board 
notes that the 30 percent disability rating assigned to the 
service-connected right shoulder disability contemplates a 
level of interference with employment associated with the 
degree of disability demonstrated.  The Board finds that the 
veteran's symptom of limited motion beyond 90 degrees is 
consistent with the criteria in the Rating Schedule and are 
normal manifestations of this disability.  The Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
Consequently, the Board finds that a referral for 
extraschedular consideration is not warranted. 



Increased rating for the patellofemoral pain syndrome of the 
right knee

In applying the law to the existing facts, the Board finds 
that a compensable evaluation is not warranted for the right 
knee disability under the provisions of Diagnostic Code 5257.  
The medical evidence of record establishes that the right 
knee is stable.  The March 2005 VA examination report 
indicates that the right knee was stable, and Lachman's and 
McMurray's tests were negative.  The February 2006 VA 
examination report indicates that the cruciate and collateral 
ligaments of the right knee were intact.  Based upon these 
findings, the Board concludes that a compensable evaluation 
for the right knee disability is not warranted under 
Diagnostic Code 5257 since there is no evidence of slight 
instability or subluxation of the right knee.  Moreover, the 
consideration of additional functional limitation due to 
factors such as pain, weakness, incoordination and 
fatigability is not for application in this analysis of 
Diagnostic Code 5257, because such Code section is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration of the veteran's right knee 
disability. 

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking its place.  The Board will now consider 
whether the veteran is entitled to a separate rating in 
addition to the 10 percent evaluation currently assigned.  
Again, the VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

In the present case, there is no x-ray evidence of arthritis.  
To the contrary, x-rays taken in conjunction with the March 
2005 and March 2006 VA examination reports were normal.   
Therefore, a separate rating for arthritis through 
application of 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 is not appropriate here.  

At this juncture, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the veteran would be entitled 
to the combined evaluation under Diagnostic Codes 5260 and 
5261, per the combined ratings table in 38 C.F.R. § 4.25.

In the present case, the medical findings do not establish 
loss of flexion or extension to a compensable degree.  
Indeed, the March 2005 VA examination report indicates that 
flexion of the right knee was to 130 degrees.  The February 
2006 VA examination report indicates that flexion was to 120 
degrees.  There is no evidence of flexion of the right knee 
limited to 45 degrees which must be shown for a compensable 
rating under Diagnostic Code 5260.  Moreover, there is no 
evidence of limitation of extension of the right knee.  Thus, 
a compensable disability evaluation under both Diagnostic 
Code 5260 and Diagnostic Code 5261 is not warranted.  
Accordingly, assignment of additional separate evaluations 
for limitation of flexion and extension of the right leg is 
not appropriate here.  

In reaching the above conclusions, the Board has 
appropriately considered additional functional impairment due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this vein, the 
Board acknowledges the veteran's complaints of constant right 
knee pain reported at the time of the veteran's March 1999 VA 
examination.  The veteran wore a right knee brace at that 
time.  The veteran further reported complaints of right knee 
pain at his May 2004 hearing before the undersigned.  He 
explained that his knee bothered him when he stood up from a 
chair.  He also reported difficulty with weight-bearing.  He 
indicated that he took Vicoden for pain management.  

Despite the complaints noted above, the objective medical 
evidence of record does not support the assignment of 
additional disability due to pain, weakness, fatigability, 
weakness, or incoordination.  For example, the March 2005 VA 
examination report indicates that there was no evidence of 
pain on motion.  There was no evidence of erythema, effusion, 
warmth, or ankylosis.  There was no additional limitation of 
motion.  The veteran reported that he did not have any flare-
ups and his right knee disability did not interfere with his 
employment.  The February 2006 VA examination report 
indicates that there was no pain with motion of the right 
knee.  There was no effusion on examination.  The veteran 
reported that he did not have additional limitation of motion 
with flare-ups, repetitive movement, excess fatigability, 
weakened movement, or incoordination.  Thus, there is no 
showing of additional functional limitation such as to 
conclude that the veteran's disability picture is most nearly 
approximated by the next-higher 10 percent rating under 
either Diagnostic Code 5260 or 5261.  

In conclusion, there is no basis for a compensable evaluation 
for the veteran's right knee disability for any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

In the instant case, the RO considered the applicability of § 
3.321 in the statement of the case.  However, the Board finds 
that the evidence of record does not show marked interference 
with employment or frequent periods of hospitalization due to 
the right knee disability.  The evidence of record shows that 
the veteran is currently employed.  The Board finds that the 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Consequently, the 
Board finds that a referral for extraschedular consideration 
is not warranted.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 
zero percent for the right knee disability is not warranted.  
The preponderance of the evidence is against the claim, and 
the claim is denied.  

IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the veteran in 
November 2004, December 2004, and March 2005, before the 
initial original adjudication of the claims.  The letters 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection 
including service connection on a secondary basis, and 
increased ratings, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with Dingess notice in March 2006 and the claims were 
readjudicated in February 2007.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

The Board finds that the veteran was apprised of the 
requirements for an increased rating pursuant to Vazquez-
Flores in the March 2005 and March 2006 letters, and the 
claims were readjudicated in February 2007.  The letters 
advised the veteran to submit medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment.  The veteran was notified of types of 
evidence he could submit.  The Diagnostic Codes under which 
the veteran is rated, in this case the Diagnostic Codes 
pertinent to the knee/leg and arm/shoulder, do contain 
criteria that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  The criteria in this case provides for 
higher disability ratings based on increased limitation of 
motion of the joint affected or increased functional loss, 
which can be demonstrated by a noticeable worsening of the 
joints involved.  The veteran was advised that ratings from 
zero to 100 percent were possible and was advised to report 
evidence as to the effect that worsening has on employment.  
See the March 2006 letter.  Additionally, the August 2005 
statement of the case included the provisions of 38 C.F.R. 
§§ 3.321 and 4.1, which reference impairment in earning 
capacity as a rating consideration.  

While the veteran was not explicitly informed to report how 
the worsening of his service-connected disabilities affected 
his daily life, the RO did ask the veteran to provide 
statements as to how the increased symptoms affect him.  See 
the March 2006 letter.  The Board finds that the veteran 
received sufficient general notice of this element of 
Vazquez-Flores notice and a reasonable person would 
understand from the notice what was needed to substantiate 
the claim.  For instance, the veteran provided information as 
to how his disabilities affect his daily activities at the VA 
examination.  See the VA examination report dated in March 
2005.  The Board finds that the veteran received proper 
notice pursuant to Vazquez-Flores.  

The Board notes that the Dingess notice (as to increased 
ratings and effective dates) and the Vazquez-Flores notice 
was provided to the veteran after the initial adjudication of 
the claim.  Notwithstanding this belated Dingess and Vazquez-
Flores notice, the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of the claims.  
As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection and increased ratings in 
2004 and 2005, prior to the initial adjudication of the 
claims.  After the notice in March 2006, the veteran had 
almost eleven months to submit additional evidence and 
argument in support of his claims before the claims were 
readjudicated.  In April 2006, the veteran indicated that he 
had no additional evidence to submit.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.     

Regarding the application to reopen the claim for service 
connection for a residual disability due to a renal calculi, 
the Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in November 2004.  The November 
2004 letter notified the veteran that the claim had been 
previously denied in 1999 because although this disorder was 
noted in service, there was no evidence of a current residual 
disability.  The veteran was advised to submit evidence that 
relates to this fact.  The November 2004 notice letter 
informed the veteran that in order for evidence to qualify as 
new, the evidence must be submitted to VA for the first time, 
and in order for evidence to be material, the evidence must 
pertain to the reason the claim was denied and must raise a 
reasonable possibility of substantiating the claim.  The 
Board finds that the veteran has received proper VCAA notice 
for the claim to reopen.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from 2003 to 2005 were obtained and associated with the 
record.  There is no identified relevant evidence that has 
not been accounted for.  The veteran was afforded VA 
examinations in March 2005 and February 2006 to determine the 
nature and severity of the service-connected right shoulder 
and right knee disabilities.  The veteran's left shoulder and 
knee were examined in March 2005 and February 2006.  The VA 
obtained medical opinions as to whether the veteran had left 
shoulder and left knee disabilities that were related to 
service-connected disabilities in February 2006.    

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim to reopen the claim for service connection for renal 
calculi and for the claim for service connection for carpal 
tunnel syndrome on the left.  However, for reasons explained 
immediately below, an examination is not necessary.

Until a claim is reopened, VA does not have a duty to provide 
a medical examination or obtain a medical opinion.  See 38 
C.F.R. § 3.159(c)(1).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim. 

Regarding the claim for service connection for carpal tunnel 
syndrome on the left, the duty to obtain a medical 
examination is not triggered in this case.  Here, the 
competent evidence of record does not establish that veteran 
currently has symptoms or diagnosis of carpal tunnel syndrome 
on the left that may be associated to service or a service-
connected disability.  Although the veteran may sincerely 
believe that he has carpal tunnel syndrome on the left, his 
lay testimony cannot constitute competent evidence of a 
medical diagnosis or medical causation.  Thus, there is no 
requirement to obtain a VA medical examination in this case.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims. Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims. 


ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the left hand is denied.  

Entitlement to service connection for a left shoulder 
disability is denied.  

Entitlement to service connection for a left knee disability 
is denied.  

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for a residual disability due to renal calculi is 
denied.   

Entitlement to a disability evaluation in excess of 30 
percent for status post right distal clavicle resection is 
denied.  

Entitlement to a compensable disability evaluation for 
patellofemoral pain syndrome of the right knee is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


